 



Exhibit 10.1

AGREEMENT effective as of July 4, 2004 between AVNET, INC., a New York
corporation with a principal place of business at 2211 South 47th Street,
Phoenix, Arizona 85034 (“Avnet”) and Harley Feldberg, having an office at 2211
South 47th Street, Phoenix, Arizona 85034 (“Feldberg”).

               W I T N E S S E T H

1. Employment, Salary, Benefits:

1.1 Employment. Avnet agrees to employ Feldberg and Feldberg agrees to accept
employment upon the terms and conditions hereinafter set forth.

1.2 Term. Feldberg’s employment shall commence on July 4, 2004 and subject to
earlier termination as provided in Section 2 below, shall continue for a period
of two (2) years (until July 4, 2006, the “Initial Term”). Unless Feldberg
provides Avnet written notice at least thirty (30) days prior to the expiration
of the Initial Term advising Avnet that Feldberg does not intend to renew the
Agreement as hereinafter described, then after July 4, 2006 such employment
shall continue until terminated by either party provided, however, that the
party desiring to terminate the employment gives written notice thereof to the
other not less than one (1) year prior to the date of actual termination of
employment. By way of example, should Feldberg desire not to renew after the
Initial Term, such notice would have to be given no later than June 3, 2006.
Thereafter (if not so terminated by Feldberg at the end of the Initial Term), if
either Avnet or Feldberg should desire to terminate the employment on June 15,
2007 such notice would have to be given not later than June 15, 2006.

1.3 Duties. Feldberg is hereby engaged in an executive capacity and shall
perform such duties for Avnet, or Avnet’s subsidiaries, divisions and operating
units as may be assigned to him from time to time by the Chief Executive Officer
of Avnet. Feldberg is currently engaged as President of Avnet Electronics
Marketing. If Feldberg is elected an officer or a director of Avnet or any
subsidiary or division thereof, he shall serve as such without additional
compensation.

1.4 Compensation. For all services to be rendered by Feldberg and for all
covenants undertaken by him pursuant to the Agreement, Avnet shall pay and
Feldberg shall accept such compensation (including base salary and incentive
compensation) as shall be agreed upon from time to time between Avnet and
Feldberg. In the event Feldberg’s employment hereunder is terminated by the one
(1) year notice provided for in Section 1.2 above and Avnet and Feldberg fail to
agree upon compensation during all or any portion of the one (1) year notice
period prior to termination, then Feldberg’s compensation (base salary and
incentive compensation) during such portion of the notice period shall be equal
to the cash compensation earned by Feldberg during the four completed fiscal
quarters preceding the date on which notice is given; and upon such termination
(after a one-year notice) Feldberg shall not be entitled to severance payments
under any Avnet severance plan. In the alternative event that at least 30 days
prior to the end of the Initial Term, Feldberg notifies Avnet that he intends
not to renew as described in 1.2 above, Feldberg

 



--------------------------------------------------------------------------------



 



shall effective July 4, 2006 (the end of the Initial Term) revert to employee at
will status (with employment terminable at any time by either Avnet or Feldberg)
and the provision in 1.2 above requiring a one-year notice shall not apply; and
upon a subsequent termination of employment, Feldberg shall be entitled if
otherwise eligible to payments under any then-applicable Avnet severance plan.
Notwithstanding anything to the contrary, in the event Feldberg’s employment is
terminated pursuant to 2.1, 2.2 or 2.3 below, then the one-year notice provided
in 1.2 above shall not be applicable and Feldberg shall not be entitled to any
severance pay benefit.

1.5 Other Compensation on Termination. Upon termination of this Agreement,
Feldberg shall be entitled to receive only such compensation as had accrued and
was unpaid to the effective date of termination. If the termination occurs other
than at the end of a fiscal year of Avnet, the compensation payable to Feldberg
(including base salary and incentive compensation) shall bear the same ratio to
a full fiscal year’s remuneration as the number of days for which Feldberg shall
be entitled to remuneration bears to 365 days.

1.6 Additional Benefits. In addition to the compensation described in Subsection
1.4, Feldberg shall be entitled to vacation, insurance, retirement and other
benefits (except for severance pay benefit which the one-year termination notice
described above is intended to replace) as are afforded to personnel of Avnet’s
United States based Electronics Marketing group operating units generally and
which are in effect from time to time. It is understood that Avnet does not by
reason of this Agreement obligate itself to provide any such benefits to such
personnel. Feldberg also participates in the Avnet’s Executive Officers’
Supplemental Life Insurance and Retirement Benefits Program (the “Program”)
pursuant to the terms and conditions applicable to the Program.

2. Early Termination.

2.1 Death or Disability. Feldberg’s employment hereunder shall terminate on the
date of Feldberg’s death or upon Feldberg suffering mental or physical injury,
illness or incapacity that renders him unable to perform his customary duties
hereunder on a full-time basis for a period of 365 substantially consecutive
days, on the 365th such day. The opinion of a medical doctor licensed to
practice in the State of Arizona (or such other state wherein Feldberg then
resides) and having Board certification in his or her field of specialization or
the receipt of or entitlement of Feldberg to disability benefits under any
policy of insurance provided or made available by Avnet or under federal Social
Security laws, shall be conclusive evidence of such disability.

2.2 Cause. Feldberg’s employment hereunder may also be terminated by Avnet at
any time prior to the expiration of the term hereof without notice for cause,
including, but not limited to, Feldberg’s gross misconduct, breach of any
material term of this Agreement, willful breach, habitual neglect or wanton
disregard of his duties, or conviction of any criminal act.

3. Competitive Employment:

 



--------------------------------------------------------------------------------



 



3.1 Full time. Feldberg shall devote his full time, best efforts, attention and
energies to the business and affairs of Avnet and shall not, during the term of
his employment, be engaged in any other activity which, in the sole judgment of
Avnet, will interfere with the performance of his duties hereunder.

3.2 Non-Competition. While employed by Avnet or any subsidiary, division or
operating unit of Avnet, Feldberg shall not, without the written consent of the
Chief Executive Officer of Avnet, directly or indirectly (whether through his
spouse, child or parent, other legal entity or otherwise): own, manage, operate,
join, control, participate in, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, partner, investor,
shareholder, consultant, lender or otherwise, any business entity which is
engaged in, or is in any way related to or competitive with the business of
Avnet, provided, however, notwithstanding the foregoing Feldberg shall not be
prohibited from owning, directly or indirectly, up to 5% of the outstanding
equity interests of any company or entity the stock or other equity interests of
which is publicly traded on a national securities exchange or on the NASDAQ
over-the-counter market.

3.3 Non-Solicitation. Feldberg further agrees that he will not, at any time
while employed by Avnet or any subsidiary, division or operating unit of Avnet
and for a period of one year after the termination of employment with Avnet,
without the written consent of an officer authorized to act in the matter by the
Board of Directors of Avnet, directly or indirectly, on Feldberg’s behalf or on
behalf of any person or entity, induce or attempt to induce any employee of
Avnet or any subsidiary or affiliate of Avnet (collectively the “Avnet Group”)
or any individual who was an employee of the Avnet Group during the one (1) year
prior to the date of such inducement, to leave the employ of the Avnet Group or
to become employed by any person other than members of the Avnet Group or offer
or provide employment to any such employee.

4. Definitions:

     The words and phrases set forth below shall have the meanings as indicated:

4.1 Confidential Information. That confidential business information of Avnet,
whether or not discovered, developed, or known by Feldberg as a consequence of
his employment with Avnet. Without limiting the generality of the foregoing,
Confidential Information shall include information concerning customer identity,
needs, buying practices and patterns, sales and management techniques, employee
effectiveness and compensation information, supply and inventory techniques,
manufacturing processes and techniques, product design and configuration, market
strategies, profit and loss information, sources of supply, product cost, gross
margins, credit and other sales terms and conditions. Confidential Information
shall also include, but not be limited to, information contained in Avnet’s
manuals, memoranda, price lists, computer programs (such as inventory control,
billing, collection, etc.) and records, whether or not designated, marked or
otherwise identified by Avnet as Confidential Information.

 



--------------------------------------------------------------------------------



 



4.2 Developments. Those inventions, discoveries, improvements, advances,
methods, practices and techniques, concepts and ideas, whether or not
patentable, relating to Avnet’s present and prospective activities and products.

5. Developments, Confidential Information and Related Materials:

5.1 Assignment of Developments. Any and all Developments developed by Feldberg
(acting alone or in conjunction with others) during the period of Feldberg’s
employment hereunder shall be conclusively presumed to have been created for or
on behalf of Avnet (or Avnet’s subsidiary or affiliate for which Feldberg is
working) as part of Feldberg’s obligations to Avnet hereunder. Such Developments
shall be the property of and belong to Avnet (or Avnet’s subsidiary or affiliate
for which Feldberg is working) without the payment of consideration therefor in
addition to Feldberg’s compensation hereunder, and Feldberg hereby transfers,
assigns and conveys all of Feldberg’s right, title and interest in any such
Developments to Avnet (or Avnet’s subsidiary or affiliate for which Feldberg is
working) and agrees to execute and deliver any documents that Avnet deems
necessary to effect such transfer on the demand of Avnet.

5.2 Restrictions on Use and Disclosure. Feldberg agrees not to use or disclose
at any time after the date hereof, except with the prior written consent of an
officer authorized to act in the matter by the Board of Directors of Avnet, any
Confidential Information which is or was obtained or acquired by Feldberg while
in the employ of Avnet or any subsidiary or affiliate of Avnet, provided,
however, that this provision shall not preclude Feldberg from (i) the use or
disclosure of such information which presently is known generally to the public
or which subsequently comes into the public domain, other than by way of
disclosure in violation of this Agreement or in any other unauthorized fashion,
or (ii) disclosure of such information required by law or court order, provided
that prior to such disclosure required by law or court order Feldberg will have
given Avnet three (3) business days’ written notice (or, if disclosure is
required to be made in less than three (3) business days, then such notice shall
be given as promptly as practicable after determination that disclosure may be
required) of the nature of the law or order requiring disclosure and the
disclosure to be made in accordance therewith.

5.3 Return of Documents. Upon termination of Feldberg’s employment with Avnet,
Feldberg shall forthwith deliver to the Chief Executive Officer of Avnet all
documents, customer lists and related documents, price and procedure manuals and
guides, catalogs, records, notebooks and similar repositories of or containing
Confidential Information and/or Developments, including all copies then in his
possession or control whether prepared by him or others.

6. Miscellaneous:

6.1 Consent to Arbitration. Except for the equitable relief provisions set forth
in Section 6.2 below, Avnet and Feldberg agree to arbitrate any controversy or
claim arising out of this Agreement or otherwise relating to Feldberg’s
employment or the termination of

 



--------------------------------------------------------------------------------



 



employment or this Agreement, in accordance with the provisions of the Mutual
Agreement to Arbitrate Claims, a copy of which is annexed hereto as Exhibit A.

6.2 Equitable Relief. Feldberg acknowledges that any material breach of any of
the provisions of Sections 3 and/or 5 would entail irreparable injury to Avnet’s
goodwill and jeopardize Avnet’s competitive position in the marketplace or
Confidential Information, or both, and that in addition to Avnet’s other
remedies, Feldberg consents and Avnet shall be entitled, as a matter of right,
to an injunction issued by any court of competent jurisdiction restraining any
breach of Feldberg and/or those with whom Feldberg is acting in concert and to
other equitable relief to prevent any such actual, intended or likely breach.

6.3 Survival. The provisions of Sections 3.2, 3.3, 4, 5, and 6 shall survive the
termination of Feldberg’s employment hereunder.

6.4 Interpretation. If any court of competent jurisdiction or duly constituted
arbitration panel shall refuse to enforce any or all of the provisions hereof
because they are more extensive (whether as to geographic scope, duration,
activity, subject or otherwise) than is reasonable, it is expressly understood
and agreed that such provisions shall not be void, but that for the purpose of
such proceedings and in such jurisdiction, the restrictions contained herein
shall be deemed reduced or limited to the extent necessary to permit enforcement
of such provisions.

6.5 Succession. This Agreement shall extend to and be binding upon Feldberg, his
legal representatives, heirs and distributees and upon Avnet, its successors and
assigns.

6.6 Entire Agreement. This Agreement and the Exhibits hereto contain the entire
agreement of the parties with respect to their subject matter and no waiver,
modification or change of any provisions hereof shall be valid unless in writing
and signed by the parties against whom such claimed waiver, modification or
change is sought to be enforced.

6.7 Waiver of Breach. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any other term or
condition of this Agreement.

6.8 Notices. All notices pursuant to this Agreement shall be in writing and
shall be given by registered or certified mail, or the equivalent, return
receipt requested, addressed to the parties hereto at the addresses set forth
above, or to such address as may hereafter be specified by notice in writing in
the same manner by any party or parties.

6.9 Headings. Except for the headings in Section 4, the headings of the sections
and subsections are inserted for convenience only and shall not be deemed to
constitute a part hereof or to affect the meaning thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, parties have executed this Agreement effective as of
the day and year first above written.

            AVNET, INC.
      By /s/ Roy Vallee       Title Chief Executive Officer                   
/s/ Harley Feldberg       HARLEY FELDBERG           

 



--------------------------------------------------------------------------------



 



EXHIBIT A

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

     I recognize that differences may arise between Avnet, Inc. (“the Company”)
and me during or following my employment with the Company, and that those
differences may or may not be related to my employment. I understand and agree
that by entering into this Agreement to Arbitrate Claims (“Agreement”). I
anticipate gaining the benefits of a speedy, impartial dispute-resolution
procedure.

     Except as provided in this Agreement, the Federal Arbitration Act shall
govern the interpretation, enforcement and all proceedings pursuant to this
Agreement. To the extent that the Federal Arbitration Act is inapplicable,
applicable state law pertaining to agreements to arbitrate shall apply.

     I understand that any reference in this Agreement to the Company will be a
reference also to all divisions, subsidiaries and affiliates of the Company.
Additionally, except as otherwise provided herein, any reference to the Company
shall also include all benefit plans; the benefit plans’ sponsors, fiduciaries,
administrators, affiliates; and all successors and assigns of any of them.

CLAIMS COVERED BY THE AGREEMENT

     The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), whether or not arising out of my employment
(or its termination), which the Company may have against me or that I may have
against the Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The claims covered by this Agreement
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination and harassment (including, but not limited to, race,
sex, sexual orientation, religion, national origin, age, marital status, medical
condition, handicap or disability); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state, or other governmental law, statute, regulation,
or ordinance, except claims excluded in the section entitled “Claims Not Covered
by the Agreement.”

 



--------------------------------------------------------------------------------



 



     Except as otherwise provided in this Agreement, both the Company and I
agree that neither of us shall initiate nor prosecute any lawsuit or
administrative action (other than an administrative charge of discrimination) in
any way related to any claim covered by this Agreement.

CLAIMS NOT COVERED BY THE AGREEMENT

     Claims I may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement.

     Also not covered are claims by the Company for injunctive and/or other
equitable relief including, but not limited to, claims for injunctive and/or
other equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which I
understand and agree that the Company may seek and obtain relief from a court of
competent jurisdiction.

REQUIRED NOTICE OF ALL CLAIMS AND STATUTE OF LIMITATIONS

     The Company and I agree that the aggrieved party must give written notice
of any claim to the other party within one (1) year of the date the aggrieved
party first has knowledge of the event giving rise to the claim; otherwise the
claim shall be void and deemed waived even if there is a federal or state
statute of limitations which would have given more time to pursue the claim.

     Written notice to the Company, or its officers, directors, employees or
agents, shall be sent to its President at the Company’s then-current address. I
will be given written notice at the last address recorded in my personnel file.

     The written notice shall identify and describe the nature of all claims
asserted and the facts upon which such claims are based. The notice shall be
sent to the other party by certified or registered mail, return receipt
requested.

DISCOVERY

     Each party shall have the right to take the deposition of one individual
and any expert witness designated by another party. Each party also shall have
the right to propound requests for production of documents to any party.
Additional discovery may be had only where the panel of arbitrators selected
pursuant to this Agreement so orders, upon a showing of substantial need.

 



--------------------------------------------------------------------------------



 



     At least thirty (30) days before the arbitration, the parties must exchange
lists of witnesses, including any expert, and copies of all exhibits intended to
be used at the arbitration.

SUBPOENAS

     Each party shall have the right to subpoena witnesses and documents for the
arbitration.

ARBITRATION PROCEDURES

     The Company and I agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association (“AAA”) before a
panel of three arbitrators who are licensed to practice law in the state where
the arbitration is to take place (“the Panel”). The arbitration shall take place
in or near the city in which I am or was last employed by the Company.

     The Panel shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted: The Federal Rules of Evidence shall apply.
The Panel, and not any federal, state, or local court of agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.
The Panel shall render an award and opinion in the form typically rendered in
labor arbitrations. The arbitration shall be final and binding upon the parties.

     The Panel shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person, as
the Panel deems necessary. The Panel shall have the authority to entertain a
motion to dismiss and/or a motion for summary judgment by any party and shall
apply the standards governing such motions under the Federal Rules of Civil
Procedure.

     Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.

ARBITRATION FEES AND COSTS

 



--------------------------------------------------------------------------------



 



     The Company and I shall equally share the fees and costs of the Panel. Each
party shall pay for its own costs and attorneys’ fees, if any. However, if any
party prevails on a statutory claim that affords the prevailing party attorneys’
fees, or if there is a written agreement providing for fees, the Panel may award
reasonable fees to the prevailing party.

INTERSTATE COMMERCE

     I understand and agree that the Company is engaged in transactions
involving interstate commerce and that my employment involves such commerce.

REQUIREMENTS FOR MODIFICATION OR REVOCATION

     This Agreement to arbitrate shall survive the termination of my employment.
It can only be revoked or modified by a writing signed by me and an officer of
the Company that specifically states an intent to revoke or modify this
Agreement.

SOLE AND ENTIRE AGREEMENT

     This is the complete agreement of the parties on the subject of arbitration
of disputes, except for any arbitration agreement in connection with any pension
or benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

CONSTRUCTION

     If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

CONSIDERATION

     The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.

NOT AN EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



     This Agreement is not, and shall not be construed to create, any contract
of employment, express or implied. Nor does this Agreement in any way alter the
“at-will” status of my employment.

VOLUNTARY AGREEMENT

     I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND
ITS TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJENS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT I
HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT
ITSELF.

     I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A
JURY TRIAL.

     I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS
THIS AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

     
EMPLOYEE
  AVNET, INC.



/s/ Harley Feldberg
  /s/ Roy Vallee
Signature of Employee
  Signature of Authorized Company

  Representative


Harley Feldberg
  Chief Executive Officer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name of Employee
  Title of Representative





--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date
  Date

 